Case 5:19-cv-01186-GW-AFM Document 23 Filed 03/04/21 Page 1 of 1 Page ID #:1074



   1

   2

   3

   4

   5

   6                        UNITED STATES DISTRICT COURT
   7                      CENTRAL DISTRICT OF CALIFORNIA
   8

   9    THOMAS RAYMILLIER                         Case No. 5:19-cv-01186-GW (AFM)
        TENNARD, JR.,
  10
                                                  ORDER ACCEPTING FINDINGS
  11                       Petitioner,
                                                  AND RECOMMENDATIONS OF
              v.                                  UNITED STATES MAGISTRATE
  12
        ROBERT NEUSCHMID, Warden,                 JUDGE
  13

  14                       Respondent.

  15

  16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
  17   Habeas Corpus, records on file and the Report and Recommendation of United States
  18   Magistrate Judge. The time for filing Objections to the Report and Recommendation
  19   has passed and Objections have not been received. The Court accepts the findings
  20   and recommendations of the Magistrate Judge.
  21         IT THEREFORE IS ORDERED that Judgment be entered (1) denying
  22   Petitioner’s motion for reconsideration as moot; (2) denying Petitioner’s request for
  23   an evidentiary hearing; and (3) denying the petition and dismissing the action with
  24   prejudice.
  25   DATED: March 4, 2021
  26
                                             ____________________________________
  27                                                  GEORGE H. WU
                                               UNITED STATES DISTRICT JUDGE
  28
